         Case 1:16-cv-01534-JEB Document 372 Filed 11/01/18 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
                                                         Case No. 1:16-cv-1534-JEB
                                                         (and Consolidated Case Nos. 16-cv-1796
                           Plaintiff,
                                                         and 17-cv-267)
        and
                                                         STATUS REPORT
CHEYENNE RIVER SIOUX TRIBE,

                           Plaintiff-Intervenor,
        v.

U.S. ARMY CORPS OF ENGINEERS,

                           Defendant-Cross
                           Defendant,

        and

DAKOTA ACCESS, LLC,

                           Defendant-Intervenor-
                           Cross Claimant.


        In its Oct. 2, minute order, this Court directed the parties to submit “proposals for post-

remand proceedings” by Nov. 1. Plaintiff Standing Rock Sioux Tribe (“Tribe”) respectfully

submits this status report to comply with that minute order and update the Court as to its

intentions in this case.

        On October 18, 2018, the Standing Rock Sioux Tribe council, the Tribe’s governing

body, voted unanimously to file a new complaint challenging the decision of the U.S. Army

Corps of Engineers (“Corps”) on remand. Simultaneous with this status report, the Tribe is filing

a supplemental complaint under Fed. R. Civ. P. 15(d) challenging the Corps’ decision on

remand, along with a motion for leave to file as required by the rule. Defendants U.S. Army
                                                                              Earthjustice
STATUS REPORT                                                                 705 Second Ave., Suite 203
(No. 1:16-cv-1534-JEB)                                                        Seattle, WA 98104
                                                                              (206) 343-7340
                                                   -1-
         Case 1:16-cv-01534-JEB Document 372 Filed 11/01/18 Page 2 of 4



Corps of Engineers (“Corps”) and Dakota Access Pipeline LLC (“DAPL”) have declined to take

a position on that motion until they have had the opportunity to review it.

       The Tribe also has been unable to reach agreement with the Corps regarding a schedule

for post-remand proceedings. Accordingly, the Tribe proposes the following schedule to be

adopted by this Court:

       Nov. 12           Deadline for response to motion for leave to supplement complaint.

       Nov. 16           If motion for leave to supplement is opposed, any reply in support of

                         motion for leave shall be filed by this date.

       Dec. 14           If the motion for leave to supplement is unopposed, the Corps shall file a

                         certified copy of the administrative record supporting the remand by this

                         date.

       If the motion for leave to supplement is opposed, and this Court grants the motion, the

Corps shall file a certified copy of the administrative record supporting the remand within 30

days of the Court’s decision.

       Under either scenario, once the administrative record is filed, the parties shall jointly

propose a schedule within 14 days for resolving disputes over the administrative record, if any,

and a schedule for filing cross motions for summary judgment on the remand analysis.

       Undersigned counsel proposed this schedule to all parties to this case. The Corps stated

that it will likely need more than 45 days to compile the administrative record. DAPL did not

respond with a position.




                                                                              Earthjustice
STATUS REPORT                                                                 705 Second Ave., Suite 203
(No. 1:16-cv-1534-JEB)                                                        Seattle, WA 98104
                                                                              (206) 343-7340
                                                  -2-
         Case 1:16-cv-01534-JEB Document 372 Filed 11/01/18 Page 3 of 4



Respectfully submitted this 1st day of November, 2018.

                                           /s/ Jan E. Hasselman
                                           Jan E. Hasselman, WSBA # 29107
                                           (Admitted Pro Hac Vice)
                                           Stephanie Tsosie, WSBA # 49840
                                           (Admitted Pro Hac Vice)
                                           Patti A. Goldman, DCBA # 398565
                                           Earthjustice
                                           705 Second Avenue, Suite 203
                                           Seattle, WA 98104
                                           Telephone: (206) 343-7340
                                           jhasselman@earthjustice.org
                                           stsosie@earthjustice.org
                                           pgoldman@earthjustice.org

                                           Attorneys for Plaintiff




                                                                     Earthjustice
STATUS REPORT                                                        705 Second Ave., Suite 203
(No. 1:16-cv-1534-JEB)                                               Seattle, WA 98104
                                                                     (206) 343-7340
                                             -3-
         Case 1:16-cv-01534-JEB Document 372 Filed 11/01/18 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 1, 2018, I electronically filed the foregoing Status

Report with the Clerk of the Court using the CM/ECF system, which will send notification of

this filing to the attorneys of record and all registered participants.



                                                /s/ Jan E. Hasselman
                                                Jan E. Hasselman




                                                                            Earthjustice
STATUS REPORT                                                               705 Second Ave., Suite 203
(No. 1:16-cv-1534-JEB)                                                      Seattle, WA 98104
                                                                            (206) 343-7340
                                                  -4-
